Citation Nr: 0838495	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-38 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for optic neuropathy to 
include as a residual of syphilis or as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to March 
1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri, (hereinafter RO).  

The Board has consolidated the issues on appeal to more 
accurately reflect the veteran's stated interests.


FINDING OF FACT

There is no reliable competent evidence that the veteran has 
optic neuropathy as a result of syphilis contracted in 
service or that this condition was caused or aggravated by 
service-connected diabetes mellitus. 


CONCLUSION OF LAW

Optic neuropathy was not incurred in or aggravated by service 
and is not proximately due to or the result of service 
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in March 2005, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records and examination reports, and 
the veteran's own statements he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
optic neuropathy and syphilis of in-service origin, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's primary assertion is that he has optic 
neuropathy as a result of syphilis he contracted during 
service.  Following a June 2004 VA examination, the 
conclusion by the examiner was that it was likely that the 
veteran had optic atrophy as a result of syphilis.  While 
this examiner noted that the veteran was treated for syphilis 
during military service, there is no indication in the 
reports from this examiner that the examiner reviewed the 
claims file.  In fact, the service medical records contained 
therein, to include the reports from the February 1973 
separation examination and medical history collected at that 
time, do not reflect a diagnosis of syphilis.  The service 
medical records do reflect an impression of non-specific 
urethritis in September 1970 and possible gonorrhea in June 
1971.  Laboratory testing at that time and July 1971 noted 
"many [white blood cells] many intra and extra cellular 
gram[,] negative diplococci."  There is otherwise no 
reliable competent evidence that the veteran has optic 
neuropathy as a result of syphilis contracted in service.  

As for the veteran's assertions that he has optic neuropathy 
as a result of in-service syphilis, and that the 
genitourinary conditions described above in 1970 and 1971 
were manifestations of syphilis but were "misdiagnosed," 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, and given the lack of any reliable 
competent evidence that the veteran has optic neuropathy as a 
result of syphilis contracted in service, the veteran's claim 
must be denied.  Hickson, supra. 

Parenthetically, the Board notes that in September 2003, the 
veteran raised the issue of entitlement to service connection 
for diabetes and vision problems related thereto.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board 
need not sua sponte raise "all possible" theories of 
entitlement, though consideration should be given to those 
theories raised either by the claimant or the evidence of 
record).  The record does reveal that the veteran has 
diabetes, and service connection is in effect for this 
disability.  However, it was the conclusion of the examiner 
in June 2004 that the veteran's optic neuropathy was "not 
likely related to diabetes," and there is otherwise no 
competent medical evidence linking optic neuropathy to 
diabetes or other service-connected disabilities, to include 
by way of aggravation.  As such, service connection for optic 
neuropathy on a "secondary" basis is not warranted.  See 
38 C.F.R. § 3.310.  

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for optic neuropathy, the doctrine is 
not for application.  Gilbert, supra.  

ORDER

Entitlement to service connection for optic neuropathy to 
include as a residual of syphilis or as secondary to service-
connected diabetes mellitus is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


